Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s request for continued examination filed October 28, 2022 is acknowledged.  Claims 1, 9-10, and 18 are amended.  Claims 1-20 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed August 2, 2022.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Mueller, US 2014/0121845 (Mueller, of record).
Regarding claim 1, Mueller discloses a medical treatment device (REF 501) for treating a patient (abstract, figs. 1-7) comprising:
A sensor interface (REF 520/521, ¶ 0023-0024), for receiving sensor data from a plurality of different external peripheral sensors (REF 517, ¶ 0033-0035);
A controller (REF 504) configured to:
Process the received sensor data to calculate control data (¶ 0028, 0127); and
Provide the control data for controlling medical treatment related devices (¶ 0028-0029), and controlling, during a medical treatment, a configuration (i.e. displayed data) of at least one medical treatment-related apparatus (¶ 0131) comprising a non-medical external device such as a smartphone (¶ see “mobile computer”, abstract, ¶ 0131); and
An output interface (see “interface…for data exchange”, ¶ 0023 and “control signals”, ¶ 0065) for providing the control data.
Regarding claim 2, Mueller discloses a device further comprising internal sensors (¶ 0016-0019, 0085-0086, 0106-0107) configured to output internal sensor data to the controller, and wherein the controller is configured to process the internal sensor data to calculate the control data (¶ 0030, 0085-0086, 0106-0107, 0119).
Regarding claim 3, Mueller discloses a device wherein the sensor interface is a wireless interface (¶ 0046).
Regarding claim 4, Mueller discloses a device wherein the output interface is a wireless interface (¶ 0046).
Regarding claim 5, Mueller discloses a device comprising a blood pump (REF 102, ¶ 0105), where control data is capable of being used to control a flow rate of the blood pump (¶ 0065).
Regarding claim 6, Mueller discloses a device wherein the medical treatment device comprises a peritoneal dialysis machine (¶ 0100, 0122).
Regarding claims 7 and 9, Mueller discloses a device wherein sensors are capable of providing temperature data (¶ 0035) and location data (¶ 0091-0093).
Regarding claim 8, Mueller discloses a device wherein the sensor interface is configured to receive sensor data from one or more wearable devices (see “smartphones”, abstract).
Regarding claims 10-12 and 14-18, Mueller is relied upon in the rejection of claims 1-9 set forth above.
Regarding claim 13, Mueller discloses a system wherein the medical treatment related device is mobile or stationary (fig. 2, ¶ 0091-0093).
Regarding claim 19, Mueller discloses a system wherein sensors are capable of providing physiological data (¶ 0075), and wherein the control data comprises a blood pump control signal for controlling a blood pump (¶ 0065, 0105).
Regarding claim 20, Mueller discloses a system wherein threshold values are configured for all the sensor data, and wherein the controller is configured to output an alert signal in response to non-compliance with the threshold values (¶ 0082, 0118).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been considered but are not found persuasive in light of the new grounds of rejection.
The examiner is relying on Mueller to disclose the entirety of each recited claim, based on applicant’s amendment, and the use of language drawn to particular configurations and their implied meaning in the claim.  The examiner interprets applicant’s recitation of a controller configured to control “a configuration of at least one medical treatment-related apparatus” to encompass the display configuration of the above-mentioned smartphone.  The dialysis device of Mueller receives multiple inputs from a variety of sensors, determines control data, and displays said control and machine data on said smartphone.  The updated display showing real-time process information is considered to be “a configuration” controlled by the controller.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779